Citation Nr: 1613602	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected degenerative arthritis, lumbar spine.  


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1976 to March 1992.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2014 decision, the Board remanded the appeal for the issuance of a statement of the case.  The Veteran was issued a statement of the case in January 2015 and perfected his appeal with a February 2015 VA Form 9.  

The Board notes that the Veteran filed a notice of disagreement with an October 2012 rating decision that granted a total disability rating based on individual unemployability, effective October 22, 2012.  As the RO acknowledged the notice of disagreement in a November 2015 letter, a remand for the issuance of a statement of the case for this issue is not necessary.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's bilateral shoulder disability did not manifest during, or as a result of active military service; and is not etiologically related to his service-connected degenerative arthritis lumbar spine.






CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in April 2012, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination August 2012 and November 2014.  The Board finds that the November 2014 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges, as will be discussed further below, that the Veteran's representative clarified that the Veteran was not seeking service connection on a secondary basis.  Nonetheless, the Board notes that the VA examiner did not check the box for service connection based on aggravation.  However, as will be discussed further below, the Board finds that the VA examiner's rationale adequately addresses aggravation and an additional remand is not necessary.  

The Board is also satisfied that there has been substantial compliance with the March 2014 remand directives, which included issuing the Veteran a statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

On his January 2012 claim, the Veteran asserted that his shoulder pain began at the same time as his service-connected back pain.  The Veteran also asserted that his back pain has contributed to, and worsened, his bilateral shoulder pain.  The Veteran asserted that the shoulders and back are inextricably intertwined musculoskeletal parts.  The Veteran also asserted that the same prolonged physical duty that caused his service connected back disability also caused his bilateral shoulder condition.  

On the April 2013 notice of disagreement, the Veteran's representative clarified that the issue was not whether the Veteran's bilateral shoulder disability was caused by his service connected lumbar spine disability.  The Veteran's representative explained that the Veteran has been trying to demonstrate that his bilateral shoulder disability began at the same time as his service connected low back disability and there was a continuity of symptoms for both disabilities which continued following discharge to present date.  She explained that one disability did not cause the other disability but they did temporally begin at the same time and both have continued to be persistent disabilities over the years to present date.  
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran's has a current diagnosis of bilateral shoulder degenerative joint disease as evidenced by the August 2012 VA examination.  

In regards to an in-service injury, the Board concedes that the Veteran had prolonged physical duty during his military service, to include filling sandbags as evidenced by a March 1992 service treatment record.  See 38 U.S.C.A. § 1154(a).  Additionally, the Veteran is service-connected for degenerative arthritis, lumbar spine.  As such, the Veteran's claim turns on whether the Veteran's currently diagnosed bilateral shoulder disability is related to his military service and/or his lumbar spine disability. 

In this regard, the Veteran's service treatment records are absent of any complaints treatment or diagnosis of bilateral shoulder pain.  Reports of medical examinations dated August 1979, March 1985, and July 1991 show that the Veteran's upper extremities were noted as normal.  Reports of medical histories dated August 1979, March 1985, and July 1991 show that the Veteran denied painful or "trick" shoulder.  A March 1992 service treatment record shows that the Veteran had back pain for the prior six to eight months after moving sandbags.  The treatment record is absent of any mention of the Veteran's shoulders.  

A post-service June 1994 VA Gulf War Registry examination shows that the Veteran reported bilateral shoulder pain.  The Veteran denied prior or recent injury to the shoulders.  

In an August 1995 statement, the Veteran's mother reported that the Veteran began living with her after his return from the Persian Gulf.  The Veteran's mother reported that that she had observed the Veteran's pain since he returned from the Persian Gulf.  

A September 1996 VA shoulder x-ray revealed a normal examination.  

At a September 1996 VA general examination the Veteran reported bilateral shoulder pain.  The Veteran was diagnosed with bilateral shoulder pain.  

A September 1996 VA joints examination shows that the Veteran reported that he did not have any problems with his shoulder pain until his time overseas.  The Veteran reported that he was required to do a lot of physical labor.  The Veteran reported that he did not recall any specific injury or incident; however, he recalls prolonged duty filling sandbags for bunkers.  The Veteran reported that after one particularly long day he noted onset of low back pain.  The Veteran reported that this was approximately five years ago.  The Veteran reported that he did not have any trouble with his shoulders until he returned to the States.  The Veteran reported that for the past five years he has a dull aching in both shoulders.  The examiner diagnosed relative overuse in the upper extremities.  

In a July 1997 statement, the Veteran's mother reported that the Veteran began living with her in 1993.  She reported that the Veteran's back, shoulders and joints keep him in constant pain.  

VA treatment records dated May 1998 to May 2015 show that the Veteran was treated for shoulder pain.  A September 1998 VA x-ray revealed a normal examination.  An August 2002 VA x-ray revealed degenerative changes which had mildly progressed since the previous examination.

At a May 2000 Board hearing for another issue, the Veteran reported he had pain in his shoulders.  The Veteran reported that he never injured his shoulders.  

A February 2003 VA spine examination shows that the Veteran reported that his bilateral shoulder started bother him in approximately 1993 or 1994 after he got out of the military.  The examiner noted that the Veteran reported that that they began insidiously without antecedent trauma.  The examiner diagnosed bilateral shoulder pain, possible impingement/rotator cuff tendinitis.  

A July 2004 VA general examination shows that the Veteran reported shoulder pain.  The examiner noted that x-rays of the shoulders were essentially negative.  

A July 2004 VA joints examination shows that the Veteran reported bilateral shoulder pain.  The examiner noted that anteroposterior (AP) x-ray of the bilateral shoulders revealed some osteoarthritic changes within the acromioclavicular (AC) joint with both superior and inferior spurring.  

The Veteran was afforded a VA shoulder and arm conditions examination in November 2014.  The examiner noted that the Veteran reported that he first had problems with shoulder pain when serving in the Gulf War.  The Veteran reported that he started noting pain in both shoulders while serving in the Army as a mechanic.  The Veteran reported that he believed that it was related to filling of sandbags.  The Veteran denied any particular event or injury.  The Veteran reported that during active service he went to a field hospital for back and shoulders and was given two weeks of bed rest.  The examiner noted that x-rays revealed moderate degenerative joint disease to the right AC joint.  

The examiner concluded that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, evident or illness.  The examiner explained that the Veteran was seen while in service for lower back pain in regards to complaints he had from moving sandbags.  The examiner explained that no mention of shoulder pain was noted.  The examiner noted that the "activity of question is centered on moving sandbags and whether there is reasonable evidence or scientific date to suggest that it resulted in shoulder pain".  The examiner explained the most likely injury or injuries or injury to sustain with the moving of sandbags is back pain and without any mention of shoulder pain at the time of examination, it was less likely than not that the Veteran's complaints of shoulder pain were a result of or caused by this mechanism.  

The examiner also concluded that the condition was less likely than not proximately due to or the result of the Veteran's service-connected low back disability.  The examiner explained that the Veteran's shoulder condition as noted on recent x-ray imaging suggested moderate degenerative joint disease at the AC joint bilaterally.   The examiner explained that the shoulder joint has the ability to move independently of the thoracolumbar spine and is not utilized in stabilization of this joint.  The examiner explained that the stability of the AC joint is predicated on the scapula and the clavicle and the force vectors to contribute to the joint's overuse and resulting arthritic condition and not related to the force vectors that the thoraolumbar spine are mainly transmitting.  The examiner also explained that their respective joints centers of gravity are not in the same axis to consider a functional relationship.  Hence the degenerative changes noted in the shoulder joint/AC joint are independent to the condition of the thoracolumbar spine.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for a bilateral shoulder disability.  

In this regard, the Board finds the November 2014 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2014 examiner is physician assistant and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching her conclusions.  The VA examiner also provided a sufficient rationale that the Veteran's bilateral shoulder disability is not secondary to his service-connected low back disability as the shoulder joints move independently of the thoraolumbar spine and are not utilized in stabilization of this joint.  There is also no medical opinion to the contrary of record.  

The Board acknowledges the Veteran's assertions that his bilateral shoulder disability is related to his military service and/or his service-connected low back disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of bilateral shoulder degenerative joint disease, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Determining whether physical labor, to include lifting sandbags in service or whether a low back disability can lead to degenerative joint disease also falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his shoulder disability or the anatomical relationship between the shoulders and the low back requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral shoulder disability is related to his military service or his service-connected low back disability.  

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral shoulder disability is properly afforded such consideration, as arthritis is an enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.

The Board acknowledges the Veteran's assertions that he was treated for shoulder pain in service and that he has had shoulder pain since service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the Veteran's assertions are inconsistent with the more contemporaneous evidence of record.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Again, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a bilateral shoulder disability.  The Board specifically notes that the Veteran and his representative have asserted that the Veteran's shoulder pain began at the same time as his low back pain.  However, when the Veteran sought treatment for his low back pain he did not report bilateral shoulder pain or any issues with his bilateral shoulders.  The Board also notes that the Veteran was treated for several other conditions in-service.  Additionally, the Veteran has reported different onset dates for his bilateral shoulder pain.  As noted above, the Veteran has reported an onset date of approximately 1991 and an onset date of approximately 1993 or 1994.  Furthermore, the first medical evidence of record of bilateral shoulder complaints is in June 1994, over two years after service.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board also notes that the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence shows the Veteran did not complain of any bilateral shoulder symptoms in-service, was not diagnosed with any bilateral shoulder conditions in service, and did not complain of any bilateral shoulder symptoms until two years after service, despite seeking treatment for several other issues during his miliary service, including back pain after lifting sandbags.  Consequently, the Board finds that there is no credible lay evidence of an onset in-service and continuity of symptomatology since service.  Therefore, service connection cannot be awarded on this theory of entitlement.

There is also no credible evidence of record that the Veteran's shoulder disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  The most probative evidence of record shows that the Veteran did not complain of bilateral shoulder pain until two years after service and was not diagnosed with degenerative joint disease until 2002.  

Finally, the Board has considered the Veteran's mother's statements that she has observed the Veteran's pain since he began living with her after returning from the Persian Gulf.  However, considering that the Veteran's service treatment records are absent of any complaints of a bilateral shoulder disability, the Board finds that the November 2014 medical opinion outweighs the Veteran's mother's lay statements in determining the etiology of the Veteran's bilateral shoulder disability.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral shoulder disability. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-5 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


